Exhibit 10.1
EXECUTION COPY
THIRD AMENDMENT TO CREDIT AGREEMENT
     THIS THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of
December 24, 2008 by and among ASHFORD HOSPITALITY LIMITED PARTNERSHIP, a
limited partnership formed under the laws of the State of Delaware (the
“Borrower”), ASHFORD HOSPITALITY TRUST, INC., a corporation formed under the
laws of the State of Maryland (the “Parent”), the Grantors party hereto (the
“Grantors”), each of the Lenders party hereto, and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Agent and as Secured Party (the “Agent”).
     WHEREAS, the Borrower, the Parent, the Lenders, the Agent and certain other
parties have entered into that certain Credit Agreement dated as of April 10,
2007 (as amended and as in effect immediately prior to the date hereof, the
“Credit Agreement”); and
     WHEREAS, the parties hereto desire to amend the Credit Agreement for the
purposes provided herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto hereby agree as follows:
     Section 1. Specific Amendments to Credit Agreement. Subject to satisfaction
of the conditions contained in Section 3 hereof, the parties hereto agree that
the Credit Agreement is amended as follows:
     (a) Section 1.1. of the Credit Agreement is amended by adding the following
definitions in the appropriate alphabetical locations:
     “Acquired Mezzanine Debt Entity” means a Person that has become a
Subsidiary or an Unconsolidated Affiliate of the Borrower (including, without
limitation, any Person the beneficial interest of which is held by a servicer or
trust on behalf of the Borrower, any of its Subsidiaries or any of its
Unconsolidated Affiliates) as a result of the exercise by the Borrower, any of
its Subsidiaries or any of its Unconsolidated Affiliates (or any such servicer
or trustee) of remedies in respect of a defaulted Mezzanine Debt Interest held,
in whole or in part, by or on behalf of the Borrower, any such Subsidiary or any
such Unconsolidated Affiliate.
     “Nonrecourse Indebtedness” means, with respect to a Person,
(a) Indebtedness for borrowed money to the extent recourse for payment (except
for liability for customary exceptions for fraud, misapplication of funds,
environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy, and other similar exceptions to nonrecourse liability (collectively,
“Nonrecourse Exceptions”)) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness or (b) if such Person is

 



--------------------------------------------------------------------------------



 



a Single Asset Entity, any Indebtedness for borrowed money of such Person. A
Guaranty of Nonrecourse Exceptions by a Person shall not be considered to give
rise to Indebtedness of such Person.
     “Single Asset Entity” means a Person (other than an individual) that
(a) only owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property. In addition, if the assets of a Person
consist solely of (i) Equity Interests in one other Single Asset Entity and
(ii) cash and other assets of nominal value incidental to such Person’s
ownership of the other Single Asset Entity, such Person shall also be deemed to
be a Single Asset Entity for purposes of this Agreement.
     (b) The definition of “Applicable Margin” contained in Section 1.1. of the
Credit Agreement is amended by restating the table contained in clause (a) in
its entirety as follows:

                          Total Net Indebtedness to   Applicable Margin  
Applicable Margin Level   Total Asset Value   for LIBOR Loans   for Base Rate
Loans
1
  ≤ 0.50 to 1.00     2.75 %     1.75 %
2
  > 0.50 to 1.00 and ≤ 0.60 to 1.00     3.00 %     2.00 %
3
  > 0.60 to 1.00     3.50 %     2.50 %

     (c) The definitions of “Base Rate”, “Tangible Net Worth” and “Total Asset
Value” contained in Section 1.1. of the Credit Agreement are restated in their
entirety as follows:
     “Base Rate” means, on any date of determination, the per annum rate of
interest equal to the greater of (a) the Prime Rate on such date, (b) the
Federal Funds Rate on such date plus one-half of one percent (0.5%) or (c) LIBOR
for a one-month Interest Period commencing on such date (or if such date is not
a Business Day, on the immediately preceding Business Day) plus the amount by
which the Applicable Margin for LIBOR Loans exceeds the Applicable Margin for
Base Rate Loans. Any change in the Base Rate resulting from a change in the
Prime Rate, the Federal Funds Rate or LIBOR shall become effective as of
12:01 a.m. on the Business Day on which each such change occurs. The Base Rate
is a reference rate used by the Lender acting as the Agent in determining
interest rates on certain loans and is not intended to be the lowest rate of
interest charged by the Lender acting as the Agent or any other Lender on any
extension of credit to any debtor.
     “Tangible Net Worth” means, as of a given date, (a) the stockholders’
equity of the Parent and Subsidiaries determined on a consolidated basis, plus
(b) accumulated depreciation and amortization, minus (c) the following (to the
extent reflected in determining stockholders’ equity of the Parent and its
Subsidiaries): (i) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (ii) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as

-2-



--------------------------------------------------------------------------------



 



intangible assets under GAAP, all determined on a consolidated basis. In
addition, when determining Tangible Net Worth, non-cash impairment charges
relating to loans, goodwill and other intangibles or long-lived assets reflected
in determining stockholders’ equity of the Parent and its Subsidiaries in
accordance with Statement of Financial Accounting Standards number 114, 118, 142
or 144, as applicable, may be excluded in an aggregate amount not to exceed
$150,000,000; provided, however, any such impairment charges attributable to an
Acquired Mezzanine Debt Entity whose Indebtedness and assets are excluded from
calculations of the ratio contained in Section 9.1.(a) pursuant to the second
sentence of such Section may not be excluded from Tangible Net Worth under this
sentence.
     “Total Asset Value” means the sum of all of the following (without
duplication) of the Parent and its Subsidiaries on a consolidated basis
determined in accordance with GAAP applied on a consistent basis: (a) cash, cash
equivalents and marketable securities, plus (b) the undepreciated GAAP book
value of all Properties, plus (c) Other Net Assets. The Parent’s pro rata share
of assets held by its Unconsolidated Affiliates (excluding assets of the type
described in the immediately preceding clause (a)) will be included in Total
Asset Value calculations consistent with the above described treatment for
wholly owned assets. In addition, when determining Total Asset Value the
following may be excluded: non-cash impairment charges relating to loans,
goodwill and other intangibles or long-lived assets, in each case, reflected in
book value of Properties or Other Net Assets in accordance with Statement of
Financial Accounting Standards number 114, 118, 142 or 144, as applicable, in an
aggregate amount not to exceed $150,000,000; provided, however, any such
impairment charges attributable to an Acquired Mezzanine Debt Entity whose
Indebtedness and assets are excluded from calculations of the ratio contained in
Section 9.1.(a) pursuant to the second sentence of such Section may not be
excluded from Total Asset Value under this sentence.
     (d) Section 3.6.(c) of the Credit Agreement is restated in its entirety as
follows:
     (c) Revolving Extension Fee. If the Borrower exercises its right to extend
the Revolving Termination Date in accordance with Section 2.12.(a), the Borrower
agrees to pay to the Agent for the account of each Revolving Lender a fee equal
to (i) one-quarter of one percent (0.25%) of the amount of such Revolving
Lender’s Revolving Commitment (whether or not utilized) at the time of the first
such extension and (ii) one-half of one percent (0.50%) of the amount of such
Revolving Lender’s Revolving Commitment (whether or not utilized) at the time of
the second such extension. Such fee shall be due and payable in full on the date
which, but for such extension, would have been the Revolving Termination Date.

-3-



--------------------------------------------------------------------------------



 



     (e) Sections 9.1.(a) and (b) of the Credit Agreement are restated in their
entirety as follows:
     (a) Maximum Leverage Ratio. The ratio of (i) Total Net Indebtedness to
(ii) Total Asset Value (excluding cash and cash equivalents), to exceed 0.650 to
1.00 at any time. For purposes of this subsection (a), Indebtedness and assets
of a given Acquired Mezzanine Debt Entity shall be excluded from Total Net
Indebtedness and Total Asset Value if the Requisite Lenders have given their
prior written consent to such exclusion.
     (b) Minimum Fixed Charge Coverage Ratio. The ratio of (i) Adjusted EBITDA
for the period of four consecutive fiscal quarters of the Parent most recently
ending to (ii) Fixed Charges for such period, to be less than the ratio in the
table below corresponding to the applicable period:

      Four-Quarter Period Ending   Ratio
On or before March 31, 2011
  1.250 to 1.00
After March 31, 2011
  1.350 to 1.00

For purposes of this subsection (b) only, cash gains or other income (losses) in
respect of Derivatives Contracts realized during any applicable period shall be
(i) deducted from (added to) Adjusted EBITDA for such period but only to the
extent included in net income when determining Adjusted EBITDA and (ii) deducted
from (added to) Fixed Charges for such period.
     (f) Section 9.2. of the Credit Agreement is restated in its entirety as
follows:
     Section 9.2. Restricted Payments.
     (a) The Parent shall not, and shall not permit any of its Subsidiaries to,
effect any Restricted Payment of the type described in clause (b) or (c) of the
definition of Restricted Payment unless (x) immediately before and immediately
thereafter, no Default or Event of Default exists, and (y)(i) such Restricted
Payment consists of the acquisition by the Borrower or a Subsidiary of the
Borrower of common stock or other equivalent common Equity Interests of a
Subsidiary or (ii) in the case of any other Restricted Payment, (A) the ratio
described in Section 9.1.(b) of this Agreement equals or exceeds 1.50 to 1.00
and (B) Total Indebtedness of the Parent and all Subsidiaries determined on a
consolidated basis immediately prior to giving effect to such Restricted Payment
equals or exceeds Total Indebtedness of the Parent and all Subsidiaries
determined on a consolidated basis immediately thereafter.
     (b) Prior to January 1, 2010, the Parent shall not, and shall not permit
the Borrower to, declare or pay dividends on its respective common stock or
other equivalent common Equity Interests (excluding any Preferred Equity
Interest convertible into common stock or other equivalent common Equity
Interest until so converted); provided, that the Borrower may pay cash dividends
to the Parent

-4-



--------------------------------------------------------------------------------



 



and other holders of partnership interests in the Borrower with respect to any
fiscal year ending prior to January 1, 2010 to the extent necessary for the
Parent to distribute, and the Parent may so distribute, cash dividends to its
shareholders in an aggregate amount not to exceed the amount required to be
distributed for the Parent to remain in compliance with Section 7.14.
     (c) Notwithstanding the immediately preceding subsections, if a Default or
Event of Default exists, the Parent shall not, and shall not permit any of its
Subsidiaries to, declare or make any Restricted Payment except (x) to the Parent
or any Subsidiary, (y) any Subsidiary of the Borrower that is not a Wholly Owned
Subsidiary may make Restricted Payments to the extent required by the
organizational documents of such Subsidiary and (z) the Borrower may pay cash
dividends to the Parent and other holders of partnership interests in the
Borrower with respect to any fiscal year ending during the term of this
Agreement to the extent necessary for the Parent to distribute, and the Parent
may so distribute, cash dividends to its shareholders in an aggregate amount not
to exceed the amount required to be distributed for the Parent to remain in
compliance with Section 7.14.
     (d) Notwithstanding the immediately preceding subsections, if a Default or
Event of Default specified in Section 10.1.(a), Section 10.1.(b),
Section 10.1.(f) or Section 10.1.(g) shall exist, or if as a result of the
occurrence of any other Event of Default any of the Obligations have been
accelerated pursuant to Section 10.2.(a), the Parent shall not, and shall not
permit any Subsidiary to, make any Restricted Payments to any Person other than
to the Parent or any Subsidiary.
     (g) Section 10.1.(e)(i) of the Credit Agreement is restated in its entirety
as follows:
     (i) The Parent, the Borrower, any other Subsidiary or any other Loan Party
shall fail to pay when due and payable, within any applicable grace or cure
period, the principal of, or interest on, any Indebtedness (other than the Loans
and Reimbursement Obligations, Indebtedness in respect of Derivatives Contracts
and Nonrecourse Indebtedness of any Subsidiary that is an Acquired Mezzanine
Debt Entity) having an aggregate outstanding principal amount of $25,000,000 or
more (or $150,000,000 or more in the case of Nonrecourse Indebtedness) (all such
Indebtedness being referred to as “Material Indebtedness”);
     Section 2. Reduction of Revolving Commitments. Pursuant to Section 2.11. of
the Credit Agreement, the Borrower hereby notifies the Agent and the Lenders
that, upon the effectiveness of this Amendment, the aggregate amount of the
Revolving Commitments shall be permanently reduced by $50,000,000. The parties
hereto waive the requirement under such Section that the Borrower give not less
than 5 Business Days notice of such reduction.

-5-



--------------------------------------------------------------------------------



 



     Section 3. Conditions Precedent. The effectiveness of this Amendment is
subject to the receipt by the Agent of each of the following, each in form and
substance satisfactory to the Agent:
     (a) a counterpart of this Amendment duly executed by the Parent, the
Borrower and the Requisite Lenders;
     (b) the Acknowledgment substantially in the form of Exhibit A attached
hereto, executed by the Borrower and each Guarantor;
     (c) copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of the Borrower and the Parent of all
corporate, partnership or other necessary action taken by such party to
authorize the execution, delivery and performance of this Amendment, the Credit
Agreement, as amended by this Amendment and the other the documents, instruments
and agreements being executed by such party in connection with this Amendment;
     (d) evidence that the Borrower shall have paid to the Agent for the account
of the Revolving Lenders $50,000,000 in immediately available funds for
application to the outstanding principal balance of the Revolving Loans;
     (e) evidence that the Borrower shall have paid all Fees due and payable
with respect to this Amendment, including without limitation, the Fees payable
under Section 8 below; and
     (f) such other documents, instruments and agreements as the Agent may
reasonably request.
     Section 4. Representations. The Borrower and the Parent represent and
warrant to the Agent and the Lenders that:
     (a) Authorization. Each of the Parent and the Borrower has the right and
power, and has taken all necessary action to authorize it, to execute and
deliver this Amendment and to perform its obligations hereunder and under the
Credit Agreement, as amended by this Amendment, in accordance with their
respective terms. This Amendment has been duly executed and delivered by a duly
authorized officer of the Parent and the Borrower and each of this Amendment and
the Credit Agreement, as amended by this Amendment, is a legal, valid and
binding obligation of the Parent and the Borrower enforceable against each such
party in accordance with its respective terms.
     (b) Compliance with Laws, etc. The execution and delivery by the Parent and
the Borrower of this Amendment and the performance by the Parent and the
Borrower of this Amendment and the Credit Agreement, as amended by this
Amendment, in accordance with their respective terms, do not and will not, by
the passage of time, the giving of notice or otherwise: (i) require any
Government Approvals or violate any Applicable Laws relating to the Parent or
the Borrower; (ii) conflict with, result in a breach of or constitute a default
under the

-6-



--------------------------------------------------------------------------------



 



Parent’s or Borrower’s partnership agreement, bylaws, articles of formation or
incorporation or any indenture, agreement or other instrument to which the
Parent or the Borrower is a party or by which it or any of its properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by the Parent or
the Borrower other than Permitted Liens.
     (c) Guarantors and Subsidiaries. All Subsidiaries of the Borrower that are
required to become Guarantors under Section 7.12. of the Credit Agreement are
parties to the Guaranty. Each Released Guarantor (as defined in Section 6 below)
(i) qualifies, or will qualify simultaneously with its release from the Guaranty
pursuant to this Amendment, as an Excluded Subsidiary or has ceased to be, or
simultaneously with its release from the Guaranty pursuant to this Amendment
will cease to be, a Material Subsidiary or a Subsidiary and (ii) no Default or
Event of Default shall then be in existence or would occur as a result of such
release.
     (d) No Default. No Default or Event of Default has occurred and is
continuing as of the date hereof nor will exist immediately after giving effect
to this Amendment.
     Section 5. Reaffirmation of Representations by the Parent and the Borrower.
Each of the Parent and the Borrower hereby repeats and reaffirms all
representations and warranties made by it to the Agent and the Lenders in the
Credit Agreement and the other Loan Documents to which it is a party on and as
of the date hereof with the same force and effect as if such representations and
warranties were set forth in this Amendment in full, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate on and as of such earlier date) and except for changes in factual
circumstances or transactions not prohibited by the Credit Agreement.
     Section 6. Release. Pursuant to Section 7.13(a) of the Credit Agreement,
the Agent and each Lender hereby releases Ashford Finance Subsidiary II LP
(“AFS”) and Ashford Finance Subsidiary II General Partner LLC (together with
AFS, each a “Released Guarantor”) from the Guaranty, the Pledge Agreement and
the Security Agreement, to which they are a party.
     Section 7. Certain References. Each reference to the Credit Agreement in
any of the Loan Documents shall be deemed to be a reference to the Credit
Agreement as amended by this Amendment.
     Section 8. Amendment Fee. In consideration of the Lenders party hereto
agreeing to amend the Credit Agreement as provided herein, the Borrower agrees
to pay to the Agent for the account of each Lender executing this Amendment an
amendment fee equal to 0.50% of the amount of such Lender’s Revolving Commitment
as in effect immediately prior to giving effect this Amendment and the reduction
of the amount of the Revolving Commitments provided for in Section 2 hereof;
provided, however, such amendment fee shall only be payable to (a) the Agent, as
a Lender and (b) each other Lender who executes and delivers to the Agent or its
counsel a counterpart of this Amendment not later than 5:00 p.m. (Charlotte,
North Carolina time), December 23, 2008 in accordance with instructions provided
to the Lenders by the Agent.

-7-



--------------------------------------------------------------------------------



 



     Section 9. Expenses. The Borrower shall reimburse the Agent upon demand for
all reasonable costs and expenses (including reasonable attorneys’ fees)
actually incurred by the Agent in connection with the preparation, negotiation
and execution of this Amendment and the other agreements and documents executed
and delivered in connection herewith.
     Section 10. Benefits. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.
     Section 11. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     Section 12. Effect. Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect. The amendments contained herein shall be deemed to have
prospective application only, unless otherwise specifically stated herein.
     Section 13. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.
     Section 14. Definitions. All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.
[Remainder of Page Intentionally Left Bank]

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
Credit Agreement to be executed by their authorized officers all as of the day
and year first written above.

            ASHFORD HOSPITALITY LIMITED PARTNERSHIP
      By:   Ashford OP General Partner LLC, its sole General Partner            
By:   /s/ David Brooks         Name:   David Brooks        Title:   Vice
President        ASHFORD HOSPITALITY TRUST, INC.
      By:   /s/ David Brooks         Name:   David Brooks        Title:   Vice
President   

[Signatures Continue on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Third Amendment to Credit Agreement
for Ashford Hospitality Limited Partnership]

            WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent and as a Lender
      By:   /s/ Matthew Ricketts         Name:   Matthew Ricketts       
Title:   Vice President   

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Third Amendment to Credit Agreement
for Ashford Hospitality Limited Partnership]

            MERRILL LYNCH BANK USA, as a Lender
      By:           Name:           Title:      

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Third Amendment to Credit Agreement
for Ashford Hospitality Limited Partnership]

            RAYMOND JAMES BANK, FSB, as a Lender
      By:           Name:           Title:      

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Third Amendment to Credit
for Ashford Hospitality Limited Partnership]

            BANK OF AMERICA, N.A., as a Lender
      By:           Name:           Title:      

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Third Amendment to Credit Agreement
for Ashford Hospitality Limited Partnership]

            AAREAL BANK AG, as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:      

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Third Amendment to Credit Agreement
for Ashford Hospitality Limited Partnership]

            ALLIED IRISH BANKS, P.L.C. , as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:      

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Third Amendment to Credit Agreement
for Ashford Hospitality Limited Partnership]

            CALYON NEW YORK BRANCH, as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:      

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Third Amendment to Credit Agreement
for Ashford Hospitality Limited Partnership]

            KEYBANK NATIONAL ASSOCIATION, as a Lender
      By:           Name:           Title:      

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Third Amendment to Credit Agreement
for Ashford Hospitality Limited Partnership]

            ROYAL BANK OF CANADA, as a Lender
      By:           Name:           Title:      

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Third Amendment to Credit Agreement
for Ashford Hospitality Limited Partnership]

            CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:      

[Signatures Continued on Next Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to Third Amendment to Credit Agreement
for Ashford Hospitality Limited Partnership]

            UBS LOAN FINANCE LLC, as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF GUARANTOR ACKNOWLEDGEMENT
     THIS GUARANTOR ACKNOWLEDGEMENT dated as of December      , 2008 (this
“Acknowledgment”) executed by each of the undersigned (the “Guarantors”) in
favor of WACHOVIA BANK, NATIONAL ASSOCIATION, as Agent (the “Agent”) and each
“Lender” a party to the Credit Agreement referred to below (the “Lenders”).
     WHEREAS, the Borrower, the Lenders, the Agent and certain other parties
have entered into that certain Credit Agreement dated as of April 10, 2007 (as
amended and in effect immediately prior to the date hereof, the “Credit
Agreement”);
     WHEREAS, each of the Guarantors is a party to that certain Guaranty dated
as of April 10, 2007 (as amended, restated, supplemented or otherwise modified
from time to time, the “Guaranty”) pursuant to which they guarantied, among
other things, the Borrower’s obligations under the Credit Agreement on the terms
and conditions contained in the Guaranty;
     WHEREAS, the Borrower, the Agent and the Lenders are to enter into a Third
Amendment to Credit Agreement dated as of the date hereof (the “Amendment”), to
amend the terms of the Credit Agreement on the terms and conditions contained
therein; and
     WHEREAS, it is a condition precedent to the effectiveness of the Amendment
that the Guarantors execute and deliver this Acknowledgment.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto agree as follows:
     Section 1. Reaffirmation. Each Guarantor hereby reaffirms its continuing
obligations to the Agent and the Lenders under the Guaranty and agrees that the
transactions contemplated by the Amendment shall not in any way affect the
validity and enforceability of the Guaranty, or reduce, impair or discharge the
obligations of such Guarantor thereunder.
     Section 2. Governing Law. THIS REAFFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     Section 3. Counterparts. This Reaffirmation may be executed in any number
of counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.
[Signatures on Next Page]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this
Guarantor Acknowledgement as of the date and year first written above.

            ASHFORD HOSPITALITY TRUST, INC.
ASHFORD 1031 GP LLC
ASHFORD CREDIT HOLDING LLC
ASHFORD FINANCE SUBSIDIARY II GENERAL
     PARTNER LLC
ASHFORD HHC LLC
ASHFORD HHC II LLC
ASHFORD HHC III LLC
ASHFORD HOSPITALITY FINANCE ALBUQUERQUE     GENERAL PARTNER LLC
ASHFORD HOSPITALITY FINANCE GENERAL
     PARTNER LLC
ASHFORD IHC LLC
ASHFORD MEZZ BORROWER LLC
ASHFORD OP GENERAL PARTNER LLC
ASHFORD OP LIMITED PARTNER LLC
BUCKS COUNTY MEMBER LLC
ASHFORD PROPERTIES GENERAL PARTNER LLC
FL/NY GP LLC
      By:           Name:   David Brooks        Title:   Vice President     

[Signatures Continued on Next Page]

A-1



--------------------------------------------------------------------------------



 



[Signature Page to Guarantor Acknowledgment
for Ashford Hospitality Limited Partnership]

            GUARANTORS (CONT.):       ASHFORD FINANCE SUBSIDIARY II LP      
By:   Ashford Finance Subsidiary II General Partner         LLC, its general
partner      ASHFORD HOSPITALITY FINANCE ALBUQUERQUE LP     By:   Ashford
Hospitality Finance Albuquerque General         Partner LLC, its general
partner      ASHFORD HOSPITALITY FINANCE LP       By:   Ashford Hospitality
Finance General Partner LLC,         its general partner      COMMACK NEW YORK
HOTEL LIMITED
     PARTNERSHIP       By:   FL/NY GP LLC, its general partner     CORAL GABLES
FLORIDA HOTEL LIMITED
     PARTNERSHIP       By:   Ashford 1031 GP LLC, its general partner      
HYANNIS MASSACHUSETTS HOTEL LIMITED
     PARTNERSHIP       By:   Ashford 1031 GP LLC, its general partner      
SOUTH YARMOUTH MASSACHUSETTS HOTEL LIMITED
     PARTNERSHIP       By:   Ashford 1031 GP LLC, its general partner      
WESTBURY NEW YORK HOTEL LIMITED
     PARTNERSHIP       By:   FL/NY GP LLC, its general partner            

                  By:           Name:   David Brooks        Title:   Vice
President     

[Signatures Continued on Next Page]

A-2



--------------------------------------------------------------------------------



 



Signature Page to Guarantor Acknowledgment
for Ashford Hospitality Limited Partnership]

            GUARANTORS (CONT.):

ASHFORD TRS CORPORATION
ASHFORD TRS VI CORPORATION
      By:           Name:   David J. Kimichik        Title:   President     

            ASHFORD HHC PARTNERS LP     By:   Ashford HHC LLC, its general
partner       ASHFORD HHC PARTNERS II LP       By:   Ashford HHC II LLC, its
general partner       ASHFORD HOSPITALITY FINANCE
        LA JOLLA LP       By:   Ashford Hospitality Finance California        
General Partner LLC, its general partner      ASHFORD HOSPITALITY SERVICING LLC
ASHFORD HOSPITALITY FINANCE
        CALIFORNIA GENERAL PARTNER, LLC
   

            By:           Name:   David Brooks        Title:   Vice President   
 

A-3